Citation Nr: 0834156	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for liver disease, to 
include as secondary to service connected diabetes 
mellitus.  

2.	Entitlement to an initial (or staged) rating in excess of 
20 percent for service connected diabetes mellitus from 
September 27, 2000 through March 1, 2007. 

3.	Entitlement to an initial (or staged) rating in excess of 
40 percent for service connected diabetes mellitus from 
March 2, 2007.

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.	Entitlement to service connection for heart disease, to 
include as secondary to service connected diabetes 
mellitus.  

6.	Entitlement to service connection for an eye disorder, to 
include as secondary to service connected diabetes 
mellitus.  

7.	Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
At this time, the RO granted service connection for 
peripheral neuropathy of the bilateral lower extremities, 
assessing each at 10 percent from December 11, 2002, and 
erectile dysfunction, assessing it at zero percent from 
December 11, 2002, and further continued the veteran's 20 
percent evaluation for service connected diabetes mellitus 
(which it had originally granted by a December 2001 decision 
and January 2002 notice of decision to which the veteran had 
timely filed an NOD in August 2002).  The RO also granted 
special monthly compensation benefits based on the loss of 
use of a creative organ, from December 11, 2002, and denied 
service connection for: (1) a heart disorder; (2) a kidney 
disorder; (3) a liver disorder; (4) a diabetic eye disorder; 
(5) peripheral neuropathy of the bilateral upper extremities; 
(6) peripheral vascular disease; and (7) TDIU.   The RO 
issued a notice of the decision in May 2003, and the veteran 
timely filed Notices of Disagreement (NOD) in August 2003.  
Subsequently, in June 2004 the RO provided a Statement of the 
Case (SOC), and the veteran timely filed a substantive 
appeal.  In October 2004 the RO provided a Supplemental 
Statement of the Case (SSOC).

The veteran requested a Central Office hearing on these 
matters, which was held in May 2005 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In May 2006 the Board remanded the case for additional 
development, to include providing proper Veterans Claims 
Assistance Act (VCAA) notice, gathering all pertinent VA 
treatment records, Social Security Administration (SSA) 
records, and private medical records identified by the 
veteran, and affording the veteran VA examinations.   

By way of a November 2007 decision and March 2008 notice of 
decision, the RO granted service connection for: (1) 
hypertensive heart disease with congestive heart failure, 
evaluating it at 100 percent from March 2, 2007; (2) 
peripheral vascular disease of the bilateral lower 
extremities, evaluating each extremity at 40 percent, from 
May 25, 2005; and (3) diabetic retinopathy, assessing it at 
10 percent from February 28, 2005.  At this time, the RO also 
granted an initial (or staged) rating for: (1) service 
connected diabetic nephropathy, renal failure, to 80 percent 
from March 2, 2007; and (2) service connected diabetes 
mellitus to 40 percent from March 2, 2007, in addition to 
granting special monthly compensation based on housebound 
status from March 2, 2007 as well as basic eligibility for 
Dependent's Educational Assistance from March 2, 2007.  

The RO also issued an SSOC in November 2007, which continued 
the veteran's evaluation of 40 percent for service connected 
diabetes mellitus and again denied service connection for a 
liver disease.  

As the RO has granted the veteran's claims for service 
connection for heart disease, diabetic retinopathy and 
peripheral vascular disease, these issues, having been 
resolved in the veteran's favor, are no longer in appellate 
status.  

The Board finds that the AMC/RO complied with the mandatory 
May 2006 Remand directives, and therefore the Board may 
proceed with its review of the appeal as to the veteran's 
claim for service connection for liver disease, to include as 
secondary to service connected diabetes mellitus.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

With respect to the veteran's claim for an initial (or staged 
rating) rating in excess of 40 percent for service connected 
diabetes mellitus from March 2, 2007, as well as his claim 
for a TDIU, these aspects of the appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, any resulting prejudice has been rebutted.

2.	The veteran's service medical records are negative of any 
findings that were attributed to a liver disorder, there 
is no post-service medical evidence of a diagnosis of a 
liver disease; a VA examination in March 2007 ruled out 
such a diagnosis.

3.	From September 27, 2000 through March 1, 2007 the 
veteran's service connected diabetes mellitus has required 
insulin, oral hypoglycemic medication and a restricted 
diet; however, the veteran's diabetes has not necessitated 
regulation of activities. 


CONCLUSIONS OF LAW

1.	Service connection for a claimed liver disease, to include 
as secondary to service connected diabetes mellitus, is 
not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).   

2.	An initial (or staged) rating in excess of 20 percent for 
service connected diabetes mellitus from September 27, 
2000 through March 1, 2007 is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and of the information it failed to 
provide, any prejudice to the veteran has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2006 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession.  This letter also discussed how VA calculates 
disability ratings and assigns effective dates in accordance 
with Dingess.

The Board notes that the June 2006 letter did not inform the 
veteran about the type of evidence needed to support his 
direct or secondary service connection claim for a liver 
disorder, namely, proof of an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current physical or mental disability; and a relationship 
between the current disability and an injury, disease or 
event in service or proof that his claimed liver disease was 
caused or aggravated by his service connected diabetes 
mellitus.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defective June 2006 letter has 
been rebutted.  Specifically, the veteran has demonstrated 
actual knowledge of how to establish a secondary service 
connection claim, as reflected in his August 2002 statement, 
where he stated that he believed that his liver disorder was 
related to his service connected diabetes mellitus.  
Similarly, at his May 2005 Central Office hearing, the 
veteran, though his accredited representative, also discussed 
how to establish a service connection claim on a secondary 
basis, which the Board perceives as showing actual knowledge.  
See Hearing Transcript at 3, 10 (asserting that the veteran's 
claimed liver disorder is "secondary to his diabetes 
mellitus" and generally discussing how to establish service 
connection on a secondary basis).  In addition, the June 2004 
SOC provided the veteran with the applicable regulations 
relating to direct and secondary service connection, and 
thereafter, in October 2005 and November 2007 it 
readjudicated this claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  It is noteworthy, also, that after the 
veteran received the June 2004 SOC, he partook in his Central 
Office hearing before the Board where neither he nor his 
accredited representative made any indication that he did not 
understand the type of evidence needed to substantiate his 
service connection claim for a liver disorder.  As such, the 
Board determines that any presumed prejudice to the veteran 
has been rebutted.            
     
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2003 RO decision that is the subject of this appeal in 
its June 2006 letter.  The RO, however, cured this timing 
defect by providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the November 
2007 SSOC.  Prickett, 20 Vet. App. at 376-78.  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive March 2007 VA examinations, which were thorough in 
nature and adequate for the purposes of deciding these 
claims.  That evaluation ruled out a current diagnosis of a 
liver disease and, with consideration of all of the other 
relevant medical evidence of record, it provided findings 
that are adequate for rating the veteran's diabetes mellitus.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

c. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling, whereas diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
rated 40 percent disabling.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  38 C.F.R. § 4.119.



d. Fenderson Appeal 
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

e. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  
III. Analysis 

a. Factual Background

Rating in Excess of 20 Percent for Service Connected Diabetes 
Mellitus, September 27, 2000 through March 1, 2007
In a letter dated September 26, 2000, the veteran's private 
physician, Dr. W.A.B.,  indicated that the veteran had been 
diagnosed as diabetic and was insulin dependent.  He conveyed 
similar information in an October 4, 2001 Medical Report of 
Examination or Treatment.  

A January 2002 VA examination report notes that the veteran 
had insulin dependent diabetes mellitus since 1989.

A May 2002 discharge summary from a private hospital notes 
that the veteran had a diagnosis of chest pain (CP) and 
diabetes mellitus (DM).  He was directed to use insulin twice 
daily and to return to the emergency room if symptoms 
worsened or new symptoms arose.  

A January 2003 VA medical examination report and February 
2003 VA medical record note that the veteran had diabetes 
mellitus, under poor control due to noncompliance.   

An April 2003 General Physical Examination by Dr. R.F.T. 
conveys that the veteran currently received treatment for his 
diabetes mellitus in the form of insulin and oral 
medications.  His blood sugars were difficult to control.  A 
physical examination yielded normal results, and the 
physician concluded that based on these findings, "I can 
find no reason to limit the claimant's work related 
activities."  He further noted, however, that because the 
veteran's blood sugars were out of control and unless he 
could lose weight, his long-term prognosis was poor.    

A May 2003 Occupational Therapy Progress Note conveys that 
the veteran took medication for his diabetes mellitus.  At 
this time, the veteran conveyed that he had not visited a 
physician for about eight months, and that his blood sugars 
were under poor control.  He walked three miles daily and 
could perform activities of daily living.  

Another May 2003 VA report by a clinical dietician reflects 
that the veteran received counseling on the importance of 
controlling his diabetes through monitoring of carbohydrates.  
The veteran reportedly complained of having hypoglycemic 
episodes.

In addition, in a May 2003 Physician's Statement on Diabetes 
Herbicide Presumption, the physician noted that the veteran 
had diabetes mellitus, which required insulin, restricted 
diet, regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one to two 
hospitalizations per year or twice per month visits to a 
diabetic health care provider.  

Other May 2003 VA medical records indicate that the veteran 
had uncontrolled diabetes mellitus due to noncompliance.  

In a November 2003 statement, the veteran indicated that he 
could not work due to his diabetes.  He also stated that he 
used insulin to treat this disability, and had a restricted 
diet as well as restricted activities.  

Private medical records spanning May 2003 through May 2004 
note that the veteran received treatment for gastrointestinal 
problems, arm pain, a transient ischemic attack and chest 
pain.  The May 2004 record also noted that the veteran was on 
a diabetic diet.  

In February 2004 the veteran submitted to a VA examination to 
assess the severity of his diabetes mellitus.  The examiner 
reviewed the claims file and record.  The examiner noted that 
the veteran had no ketoacidosis or hypoglycemia, but that he 
did have a restricted diet limited to consumption of 1600 
calories daily.  The veteran had no weigh gain or loss at 
this time and no restriction of activity.  As for treatment, 
the veteran took insulin and pioglitazone.  The clinician 
also stated that the veteran had not worked for about three 
years.  He also offered his opinion that "the veteran's 
condition and symptoms of diabetes mellitus did not require 
to avoid strenuous occupation or recreational activity in 
order to control his blood sugar.  He has poor compliance.  
The patient is with medication and diet."  

March 2004 and June 2004 private and VA medical notes 
continue to indicate that the veteran had poorly controlled 
diabetes for which he used insulin.  

A March 2005 VA medical report discloses that the veteran was 
concerned about his diabetic control.  He received counseling 
on the importance of insulin, diet and exercise.  He also 
stated that he does not always comply with his restricted 
diet.  

An April 2005 private hospital discharge summary indicates 
that the veteran had diet restrictions, namely no salty foods 
and no foods rich in potassium.  He also was instructed to 
perform activities at home as tolerated, but no driving.  

At his May 2005 Central Office hearing, the veteran testified 
that he currently took insulin for his diabetes and that a 
physician had placed him on a restricted diet.  Hearing 
Transcript at 4.  The veteran also noted that a physician had 
placed a restriction on his activities because of his 
diabetes, namely, that he could not drive and could not walk 
longer than 50 feet without being able to stop and rest.  
Hearing Transcript at 4.  He reported that he visited the VA 
hospital for monitoring of his diabetes every six months in 
the past, but recently, he had begun to visit once every six 
weeks.  Hearing Transcript at 6.  The veteran also stated 
that he had been hospitalized a few weeks ago for congestive 
heart failure.  Hearing Transcript at 7.      

A June 2005 letter from the veteran's private physician, Dr. 
E.C.L. continues to note the veteran's poorly controlled 
diabetes mellitus, and August 2005 and December 2005 VA 
medical records also disclose that the veteran had 
uncontrolled diabetes mellitus due to noncompliance.  

On March 2, 2007, the veteran submitted to a VA examination 
to assess the current state of his diabetes mellitus; the 
examiner reviewed the claims file.  He indicated that the 
veteran had a history of hospitalization associated with this 
disability, but that he had no episodes of hypoglycemic 
reactions or ketoacidosis.  The veteran had to follow a 
restricted diet, and the clinician noted that he had kidney 
disease, edema of both extremities as well as shortness of 
breath and fatigue, because of his diabetes mellitus.  These 
problems rendered him unable to ambulate more than a few 
yards and accordingly restricted the veteran's ability to 
perform strenuous activity.      

Liver Disease
The veteran's May 1968 Report of Medical Examination for 
Enlistment contains a normal clinical assessment of all 
systems.  In his accompanying Report of Medical History, the 
veteran stated that he was in good health and did not 
indicate that he had any health problems, except for the 
removal of his appendix and appendicitis at age 12.    

The veteran's April 1971 Report of Medical Examination for 
Separation contains a normal clinical assessment of all 
systems.  In his companion Report of Medical History, the 
veteran indicated that he was in good health and did not 
convey that he had any health problems.    

A May 2002 VA medical note reflects that the veteran had 
elevated liver enzymes and liver function tests.   

A January 2003 VA echogram of the abdomen discloses that the 
veteran had a somewhat echodense liver.  The physician 
offered her impression that the veteran had no abdominal 
abnormalities but then diagnosed the veteran with a "minor 
abnormality."  

An August 2003 private abdominal ultrasound reflected that 
the veteran's liver was of uniform echogenicity with no focal 
defects identified.  The ultrasound therefore was within 
normal limits.  

An October 2004 SSA decision granted the veteran's claim for 
disability benefits, effective from January 1, 2001.  

A May 2005 VA medical report notes the veteran's report that 
he had been hospitalized due to renal problems and "'leaking 
blood from my liver,'" which he conveyed occurred because of 
his medication interactions.  VA medical notes, dated both 
before and after this statement (in September 2004, April 
2005, August 2005 and June 2006), contained active health 
problem lists and diagnoses for the veteran, which did not 
reflect the presence of a liver disorder.  

Also in May 2005, at his Central Office Hearing, the veteran 
testified that a physician, Dr. S. had informed him that his 
liver "was bleeding a little, and [the doctor] thought it 
was due to the medication they had me on . . . ."  Hearing 
Transcript at 22.  The veteran also conveyed that "to be 
honest with you he's never said anything about it since."  
Hearing Transcript at 22.  

In March 2007 the veteran underwent a general medical 
examination; the clinician reviewed the claims file.  After a 
physical examination as well as laboratory testing, the 
clinician determined that the veteran had a normal liver 
without any active liver disease.  

In February 2008 the veteran indicated that he had no 
additional information or evidence to submit.  

b. Discussion: Rating for Diabetes Mellitus

 The Board determines that the evidence preponderates against 
the veteran's claim for an initial (or staged) rating in 
excess of 20 percent for service connected diabetes mellitus 
from September 27, 2000 through March 1, 2007.  In 
particular, the voluminous medical records spanning September 
2000 through March 2005 reflect that the veteran's diabetes 
only required the use of insulin, oral medications and 
maintaining a restricted diet.  Such consistent and numerous 
assessments, which failed to document that treatment for the 
veteran's diabetes mellitus included regulation of his 
activities, which is defined by the applicable rating 
criteria as avoidance of strenuous occupational and 
recreational activities, align most closely with a 20 percent 
evaluation under Diagnostic Code 7913.  

The Board additionally notes that only one medical record 
within this applicable time period, namely the May 2003 
Physician's Statement on Diabetes Herbicide Presumption, 
appears to indicate that the veteran's diabetes mellitus 
required the regulation of activities in addition to insulin 
and restricted diet.  In such a circumstance, the Board must 
determine how much weight to afford such an opinion.  See 
Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that 
"[i]t is the responsibility of the B[oard] . . . to assess 
the credibility and weight to be given to evidence"); 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See Guerrieri, supra, at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

While the single May 2003 favorable document (and the 
veteran's testimony reiterating the conclusion contained in 
the document), could weigh in favor of the veteran's claim, 
the Board assigns the report less probative value than the 
numerous other records, spanning both before and after this 
document (to include a thorough February 2004 VA 
examination), which do not indicate that the veteran's 
diabetes mellitus required a regulation of his activities.  
Also undermining the probative value of the May 2003 
favorable document is the lack of any analysis or rationale 
provided by the physician or an indication that he or she had 
reviewed the veteran's claims file.  In contrast, the 
February 2004 VA clinician, who determined that the veteran's 
diabetes mellitus did not necessitate a regulation of 
activities, had reviewed the record and had examined the 
veteran; in the Board's view, such detail warrants assignment 
of greater probative value to this unfavorable opinion.  
Moreover, the VA medical reports, dated January 2003, 
February 2003, May 2003, August 2005 and December 2005, 
consistently note that the veteran had poor control over his 
diabetes mellitus because of his noncompliance with treatment 
directives, rather than because of the objective severity of 
this disability, which also preponderates against the claim 
for a rating in excess of 20 percent.  While there is 
indication that the veteran's multiple disabilities, 
including complications from his diabetes mellitus, limits 
his physical opinions, the overwhelming preponderance of the 
evidence is against a finding that his diabetes necessitates 
(i.e., treatment requires) regulation of activities as 
defined by the applicable rating criteria.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected diabetes 
mellitus alone has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment; instead, at least one 
examiner in April 2003 concluded that this disability did not 
limit his work related activities.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his diabetes mellitus pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

c. Discussion: Liver Disease
With respect to the veteran's claim for service connection 
for liver disease, to include as secondary to service 
connected diabetes mellitus, the Board similarly determines 
that the evidence preponderates against this claim.  As 
outlined above, the veteran's service records are negative of 
any complaints of, treatment for or diagnosis of a liver 
disorder, which weighs against the claim.  In addition, the 
medical evidence of record, to include a recent, March 2007 
VA examination report, reflects that the veteran in fact has 
no current liver disease.  In the absence of a current, 
diagnosed disorder or evidence of such a disorder during 
service, this claim for service connection cannot be 
established.  

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  

There is no medical evidence of record to show that the 
veteran has a diagnosis of a liver disease.  The March 2007 
VA examination specifically ruled out the claimed disorder.  
The Board acknowledges the veteran's report, as noted in a 
May 2005 VA medical record and during his May 2005 Central 
Office hearing, that he had been informed by a physician that 
he had "blood leaking from his liver".  Hearing Transcript 
at 22.  However, the connection between what a physician said 
and the layman's account of what he purportedly said, when 
filtered through a "layman's sensibilities" is attenuated and 
inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  

As discussed above, the medical evidence of record, spanning 
both before and after the reported liver bleeding, does not 
diagnose the veteran with any liver disability, which is 
required to substantiate this claim.  In addition, the Board 
notes that as a layperson, the veteran is not competent to 
provide a medical opinion about diagnosis of any liver 
disease.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether he currently has a liver disorder.  As a 
result, his own assertions are not probative to the critical 
issue in this case of whether the veteran currently has a 
liver disease.  In the absence of competent evidence of a 
diagnosis of a liver disease, service connection is not 
warranted.

IV. Conclusion 
For the reasons stated above, the Board finds that an initial 
rating in excess of 20 percent from September 27, 2000 
through March 1, 2007 for service connected diabetes mellitus 
and service connection for a liver disease, to include as 
secondary to service connected diabetes mellitus are not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine does not apply 
to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

An initial (or staged) rating in excess of 20 percent for 
service connected diabetes mellitus from September 27, 2000 
through March 1, 2007 is denied.

Service connection for liver disease, to include as secondary 
to service connected diabetes mellitus is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for an initial (or 
staged) rating in excess of 40 percent for service connected 
diabetes from March 2, 2007.  38 C.F.R. § 19.9 (2007).  In 
particular, while the Board notes that the veteran underwent 
a VA examination to assess the current nature and severity of 
this disability in March 2007, which indicated that he 
received more than once daily insulin, oral medication and 
activity restrictions, more recently, in his April 2008 
Written Brief Presentation, the veteran, through his 
accredited representative, has indicted that his diabetes 
symptoms have worsened.  See April 2008 Written Brief 
Presentation at 2 (conveying that the veteran believes that 
his diabetes mellitus symptoms have worsened and that a 40 
percent evaluation does not contemplate such symptoms).  In 
addition, N.R., a nurse who has cared for the veteran on a 
weekly basis for the past few months as an employee of a home 
health agency, authored a letter in January 2008 where she 
also indicated that she had "noted a drastic decline in his 
health."  She noted that the veteran received care for his 
diabetes, hypertension and end stage renal disease and that 
his blood sugars were elevated during most visits.  N.R. also 
conveyed that the veteran had experienced significant weight 
gain.  Without a more detailed description of the manner in 
which the veteran diabetes mellitus had worsened, however, 
the Board cannot make a fully informed determination as to 
whether an initial higher rating in excess of 40 percent from 
March 2, 2007 for this disability is warranted.  Therefore, 
the AMC/RO must afford the veteran fresh VA examination.  The 
AMC/RO must also obtain any recent, outstanding medical 
treatment records pertinent to the veteran's treatment for 
diabetes mellitus and associate such records with the claims 
file.

With respect to the veteran's TDIU claim, the Board notes 
that in an October 2003 statement the veteran specifically 
asked for the RO to consider this claim on an extra-schedular 
basis, which the RO eventually did in its June 2004 SOC.  
However, there is indication that his service-connected 
disabilities have worsened since that time.  Moreover, as 
noted above, the veteran has submitted documents, which he 
indicated were descriptions of employment opportunities that 
he had attempted to obtain in 2001 and 2002, but had been 
unable to attain.  In addition, a May 2003 statement by 
T.M.C., a vocational rehabilitation counselor, reflects that 
she believed that the veteran was "no longer considered a 
good candidate for employment services," and that his 
service connected and non-service connected disabilities made 
it not feasible for him to return to work.  Although the 
Board recognizes that the veteran failed to meet the TDIU 
percentage requirements outlined in 38 C.F.R. § 4.16(a) until 
May 25, 2005 (when he had a 40 percent evaluation for service 
connected peripheral vascular disease and a combined rating 
of 70 percent for his multiple service connected 
disabilities), the Board determines that the evidence of 
record warrants a referral to the Director, Compensation and 
Pension Service for reconsideration of the veteran's claim 
for TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) 
for the time period spanning from the date the RO received 
his TDIU claim.          


Accordingly, the case is remanded for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16(b), to 
include informing him of the relevancy of 
any evidence from an employer or former 
employer relating to his claim of 
significant work impairment caused by his 
service connected disabilities.  The 
AMC/RO should also provide the veteran 
written notification with respect to his 
TDIU claim on a schedular basis under 38 
C.F.R. § 4.16(a).  

2. The AMC/RO should acquire any 
outstanding VA treatment records and 
private medical records identified by the 
veteran, dated from March 2, 2007 
relating to evaluation or treatment for 
his diabetes mellitus, and associate such 
records with the claims file. 

3. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the current severity of his 
service connected diabetes mellitus.  The 
examiner should review relevant portions 
of the claims file, with particular 
attention to medical and lay evidence 
dated from March 2, 2007, and indicate as 
such in the examination report.

The examiner should obtain a complete 
medication history and specifically note 
whether the veteran's diabetes requires 
insulin or oral hypoglycemic agents, a 
restricted diet, and regulation of 
activities (defined as avoidance of 
strenuous occupational and recreational 
activities).  The examiner should also 
note any history of episodes of 
ketoacidosis or hypoglycemic reactions 
and indicate whether such has 
necessitated any hospitalizations 
(number per year) or visits to a 
diabetic care provider (number per 
month).  The examiner should also note 
any secondary renal impairment, any 
progressive loss of weight and strength, 
and any other complications of the 
veteran's diabetes that may be present.  
All findings relevant for rating 
purposes for any other complications or 
secondary conditions that may be present 
should be reported.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.

4. The AMC/RO must refer the case to the 
Director, Compensation and Pension 
Service for consideration of TDIU based 
on an extraschedular evaluation for the 
time period beginning from the date the 
RO received the veteran's TDIU claim.  38 
C.F.R. § 4.16(b) (2007).

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any claim remains denied or is not 
granted to the veteran's satisfaction 
(i.e., his claim for a rating in excess 
of 40 percent for his diabetes since 
March 2, 2007), the AMC/RO should issue 
an appropriate SSOC and provide an 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the AMC or RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


